NUMBER 13-15-00496-CV

                              COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


BRENDA W. HUGHES,                                                          Appellant,

                                          v.

DAN A. HUGHES,                                                              Appellee.


                    On Appeal from the 36th District Court
                           of Bee County, Texas.


                                       ORDER

             Before Justices Benavides, Perkes, and Longoria
                            Order Per Curiam
      This cause is before the Court on a motion by appellant’s counsel to review the

sealed reporter’s record. On October 13, 2015, the trial court issued an order sealing

court records. The order states that all documents containing the trial court number,

except those documents that are required by law to be recorded in the minutes of the

court, are sealed and shall not be opened or released except on appropriate court order,
other than to attorneys of record for a party and the parties themselves. The reporter’s

record, including exhibits, was filed under seal on February 25, 2016.           Appellant’s

counsel is requesting to withdraw the reporter’s record and exhibits.

       The Court GRANTS counsel’s motion to review the sealed reporter’s record.

Appellant’s counsel is ordered to agree and to abide by the sealing order of the trial court.

The Court ORDERS counsel to treat the CDRom as confidential and to safeguard it as an

official and original court document. Counsel is ordered to maintain the confidentiality of

the information contained in this sealed record and is prohibited from disseminating the

sensitive information contained within the sealed record to any person.

       IT IS SO ORDERED.

                                                 PER CURIAM


Delivered and filed the
9th day of May, 2016.




                                             2